  4:19-cr-03011-JMG-CRZ Doc # 215 Filed: 06/23/20 Page 1 of 2 - Page ID # 749



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                  4:19CR3011

      vs.
                                                                   ORDER
TAWHYNE M. PATTERSON, SR.,

                     Defendant.


      Defendant Patterson has moved to continue the pretrial motion deadline, (Filing

No. 214), because Defendant needs additional time to review discovery and the parties

are currently engaged in plea discussions. The motion to continue is unopposed. Based

on the showing set forth in the motion, the court finds the motion should be granted.

Accordingly,


      IT IS ORDERED:

      1)       Defendant Patterson’s motion to continue, (Filing No. 214), is granted.

      2)       As to all defendants, pretrial motions and briefs shall be filed on or
               before July 27, 2020.

      3)       As to all defendants, trial of this case is continued pending resolution of
               any pretrial motions filed.

      4)       The ends of justice served by granting the motion to continue outweigh the
               interests of the public and the defendant in a speedy trial, and as to all
               defendants, the additional time arising as a result of the granting of the
               motion, the time between today’s date and July 27, 2020, shall be deemed
               excludable time in any computation of time under the requirements of the
               Speedy Trial Act, because although counsel have been duly diligent,
               additional time is needed to adequately prepare this case for trial and
               failing to grant additional time might result in a miscarriage of justice. 18
               U.S.C. § 3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
               provided under this court’s local rules will be deemed a waiver of any right
               to later claim the time should not have been excluded under the Speedy
               Trial Act.
4:19-cr-03011-JMG-CRZ Doc # 215 Filed: 06/23/20 Page 2 of 2 - Page ID # 750



    5)    No further extensions will be granted absent a substantial showing
          of good cause.

    June 23, 2020.
                                        BY THE COURT:
                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
